Case: 20-30278    Document: 00515567469        Page: 1    Date Filed: 09/16/2020




          United States Court of Appeals
               for the Fifth Circuit                                 United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 16, 2020
                               No. 20-30278                            Lyle W. Cayce
                             Summary Calendar                               Clerk


   Walter Skipper,

                                                         Plaintiff—Appellant,

                                    versus

   A&M Dockside Repair, Incorporated,

                                   Defendant-Third Party Plaintiff—Appellee,

                                    versus

   Helix Resources, L.L.C.,

                                             Third Party Defendant—Appellee.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:18-CV-6164


   Before King, Smith, and Wilson, Circuit Judges.
Case: 20-30278      Document: 00515567469          Page: 2    Date Filed: 09/16/2020

                                    No. 20-30278


   Per Curiam:*
          Plaintiff-appellant Walter Skipper appeals the district court’s decision
   granting partial summary judgment in favor of defendants-appellees A&M
   Dockside Repair (“A&M”), Inc., and Helix Resources, L.L.C. (“Helix”).
   The district court based its decision on the application of the borrowed
   servant defense. We AFFIRM.
                                          I.
          On August 11, 2017, Skipper was working on a barge in one of A&M’s
   shipyards when he allegedly fell into an open manhole cover and suffered
   severe injuries. At the time of the accident, Skipper was employed by Helix
   as a painter and blaster. Helix provided Skipper’s services to A&M pursuant
   to a services agreement.
          Following the accident, Skipper filed a negligence action against
   A&M, and A&M then filed a third-party complaint against Helix. After A&M
   and Helix resolved the dispute between them, they filed a joint motion for
   partial summary judgment. The district court granted the joint motion on the
   grounds that “A&M was Skipper’s borrowing employer for the purposes of
   the [Longshore & Harbor Workers’ Compensation Act (the “LHWCA”)].”
   If this conclusion holds, compensation and medical payments are Skipper’s
   sole remedy under the LHWCA. See 33 U.S.C. § 933(i) (“The right to
   compensation or benefits under this chapter shall be the exclusive remedy to
   an employee who is injured . . . by the negligence or wrong of any other person
   . . . in the same employ.”). Skipper filed a timely notice of appeal.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30278      Document: 00515567469          Page: 3    Date Filed: 09/16/2020




                                    No. 20-30278


                                         II.
          We review a district court’s order granting summary judgment de
   novo viewing all facts and evidence in the light most favorable to the non-
   moving party. Burrell v. Prudential Ins. Co. of Am., 820 F.3d 132, 136 (5th Cir.
   2016). Whether an employee is a borrowed servant is a question of law and,
   therefore, also reviewed de novo. See Gaudet v. Exxon Corp., 562 F.2d 351,
   358 (5th Cir. 1977); Ruiz v. Shell Oil Co., 413 F.2d 310, 314 (5th Cir. 1969).
   But we review a district court’s decision regarding whether a party has
   waived an affirmative defense for abuse of discretion. Motion Med. Techs.,
   L.L.C. v. Thermotek, Inc., 875 F.3d 765, 771 & n.8 (5th Cir. 2017).
          Skipper makes two arguments why summary judgment was improper.
   First, Skipper argues that A&M and Helix waived the borrowed servant
   defense. Second, Skipper argues that even if the defense was not waived,
   there is a genuine dispute as to material facts that precludes summary
   judgment. We address each argument in turn.
          The district court concluded that the borrowed servant defense was
   not waived. We agree. Federal Rule of Civil Procedure 8 requires a defendant
   to “state in short and plain terms its defenses to each claim asserted against
   it” and “affirmatively state any avoidance or affirmative defense.” FED. R.
   CIV. P. 8(b)(1)(A), (c)(1). Although Skipper is correct that neither A&M nor
   Helix expressly raised the borrowed servant defense as an affirmative defense
   in their answers, this failure does not necessarily result in waiver. See Motion
   Med., 875 F.3d at 772 (observing that we have “repeatedly rejected waiver
   arguments when a defendant raised an affirmative defense for the first time
   at summary judgment—or even later”). As we have previously held, “an
   affirmative defense is not waived if the defendant ‘raised the issue at a
   pragmatically sufficient time and [the plaintiff] was not prejudiced in its




                                          3
Case: 20-30278         Document: 00515567469              Page: 4       Date Filed: 09/16/2020




                                          No. 20-30278


   ability to respond.’” Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009)
   (quoting Allied Chem. Corp. v. Mackay, 695 F.2d 854, 855-56 (5th Cir. 1983)).
           In this case, the district court concluded that Skipper had reasonable
   notice and was not prejudiced by the district court’s consideration of the
   borrowed servant defense at the summary judgment stage. First, the district
   court observed that Helix made various assertions in its answer that
   implicated the borrowed servant defense. For example, Helix asserted that
   Skipper was on a “mission” for Helix and had “no right to seek tort remedies
   from Helix, nor any other party to attempt to pass through alleged fault to
   Helix as no Helix employees or supervisors were present at the time of the
   incident and Helix relinquished control, supervision, and direction to
   A&M.” Additionally, Helix asserted that Skipper’s sole remedy was for
   compensation under the Louisiana Worker’s Compensation Act or,
   alternatively, the LHWCA. 1 Second, the borrowed servant defense was
   raised explicitly in a partial summary judgment motion filed months before
   trial. Third, Skipper made thorough and reasoned responses to the
   arguments that A&M was Skipper’s borrowing employer and made no
   argument that he needed additional discovery on this issue. Therefore, the
   district court did not abuse its discretion in concluding that the defense was
   not waived.
           Next, Skipper argues that there remains a genuine dispute as to
   material facts as to whether A&M was acting as his borrowing employer. In
   Ruiz v. Shell Oil, we set out nine factors relevant to whether the borrowed
   servant defense applies. No one factor is dispositive. See Brown v. Union Oil


           1
               Skipper’s argument that these assertions did not put him on notice of the
   borrowed servant defense because they were raised in Helix’s answer to A&M’s third-party
   complaint is unavailing. To be sure, as the district court correctly observed, Helix’s answer
   is part of the record in this case.




                                                4
Case: 20-30278      Document: 00515567469           Page: 5    Date Filed: 09/16/2020




                                     No. 20-30278


   Co. of Ca., 984 F.2d 674, 676 (5th Cir. 1993). Skipper argues that there is a
   genuine dispute as to material fact regarding four of the nine factors and that
   two of the factors are neutral. We address each of the nine factors in turn.
          (1) Who has control?
          This inquiry focuses on whether A&M or Helix exerted greater
   control over Skipper. Skipper argues that because a trier of fact could
   conclude that he was acting in cooperation with A&M employees rather than
   in subordination to their directions, there is a genuine dispute as to material
   fact regarding control that precludes summary judgment. But Skipper’s own
   testimony refutes this argument. Specifically, Skipper established that he
   followed the directions of A&M’s yard superintendent, referring to A&M as
   the “boss.” Additionally, the yard superintendent testified that Skipper’s
   only supervisors were A&M foremen and that he directed Skipper’s work.
   Indeed, Helix did not have any supervisors at the jobsite. Skipper also argues
   that his status as an independent contractor per the terms of the services
   agreement between A&M and Helix, creates a genuine dispute as to material
   fact regarding control. This argument is meritless. In fact, we have previously
   upheld the application of the borrowed servant defense despite this type of
   clause. See, e.g., Gaudet, 562 F.2d at 358 (observing that the “trial court could
   have concluded that the test for borrowed employee status was met
   regardless of the ultimate resolution of the factual matter of the agreement
   between the employers”). Therefore, we find that this factor favors
   borrowed servant status.
          (2) Whose work is being performed?
          This inquiry focuses on whether Skipper was performing A&M’s or
   Helix’s work. Skipper argues that there is a genuine dispute as to material
   fact regarding whose work was being performed. He argues that he was only
   incidentally performing A&M’s work and instead performing Helix’s work,




                                          5
Case: 20-30278      Document: 00515567469           Page: 6    Date Filed: 09/16/2020




                                     No. 20-30278


   whose business as a temporary labor company is the hiring out of personnel.
   Skipper’s argument is meritless. The yard superintendent testified that
   Skipper repaired and cleaned the barge for A&M. In other words, Skipper
   performed A&M’s work. To that end, Skipper’s reliance on cases where a
   contracted laborer was performing ancillary work is misplaced. In this case,
   it is clear that Helix hired out its employees to do A&M’s work. Therefore,
   we find that this factor favors borrowed servant status.
          (3) Was there an agreement or understanding between Helix and
          A&M?
          Skipper argues that there is a genuine dispute as to material fact
   regarding this factor in light of the independent contractor clause in the
   agreement between Helix and A&M. Specifically, the agreement provides
   that Skipper “shall at all times be deemed an independent contractor and the
   relationship of these parties to [A&M] shall not at any time constitute any
   relationship other than that of independent contractor.” First, no one
   disputes the existence of this clause, and second, as discussed above, we have
   previously found borrowed servant status despite the presence of this type of
   clause. See Gaudet, 562 F.2d at 358. Although this clause weighs in Skipper’s
   favor, there is no genuine dispute as to any material fact regarding this factor.
   Therefore, this factor does not compel a denial of summary judgment.
          (4) Did Skipper acquiesce in the new work situation?
          This factor focuses on whether the employee agreed to the work
   arrangement. There is no evidence that Skipper took issue with working for
   A&M, and in any event, he does not argue that there is a genuine dispute as
   to any material fact regarding this factor. We find that this factor favors
   borrowed servant status.
          (5) Did Helix terminate its relationship with Skipper?




                                          6
Case: 20-30278      Document: 00515567469          Page: 7     Date Filed: 09/16/2020




                                    No. 20-30278


          Skipper argues that this factor should have weighed against the
   borrowed servant defense or have been considered as neutral because there
   is no evidence that Helix terminated its relationship with him. Skipper
   mischaracterizes the focus of this inquiry. Specifically, this inquiry focuses
   on whether Skipper maintained contact with Helix and not whether his actual
   employment relationship was severed. See Hotard v. Devon Energy Prod. Co.
   L.P., 308 F. App’x 739, 742 (5th Cir. 2009) (citing Amoco Melancon v. Amoco
   Prod. Co., 834 F.2d 1238, 1246 (5th Cir. 1988)). To that end, Skipper offers
   no evidence to show that he was in communication with or supervised by
   Helix employees. In fact, the evidence cuts against Skipper’s position given
   his testimony and the yard superintendent’s testimony that there were no
   Helix supervisors at the jobsite. Therefore, we find that this factor favors
   borrowed servant status.
          (6) Who furnished the tools and place for performance?
          Skipper does not make arguments about this factor. In any case, the
   majority of the tools were provided by A&M, and the place of performance
   was A&M’s shipyard. We find that this factor favors borrowed servant status.
          (7) Was the new employment over a considerable length of time?
          There is no dispute that Skipper worked for A&M for six days.
   Skipper argues that this factor should have weighed against the borrowed
   servant defense or have been considered as neutral. The district court did, in
   fact, consider this factor to be neutral. We agree with the district court.
   Indeed, we have previously found that this factor is “significant only when
   the [borrowing] employer employs the employee for a considerable length of
   time,” but where an employee is injured early in the employment, the factor
   is neutral. See Capps v. N.L. Baroid-NL Indus., Inc., 784 F.2d 615, 618 (5th
   Cir. 1986). Therefore, we find this factor to be neutral.
          (8) Who had the right to discharge Skipper?




                                          7
Case: 20-30278      Document: 00515567469          Page: 8   Date Filed: 09/16/2020




                                    No. 20-30278


          This inquiry focuses not on which entity had the power to terminate
   Skipper’s employment outright but simply whether A&M had the authority
   to terminate Skipper’s services with A&M. See Capps, 784 F.2d at 618
   (explaining that the proper focus of the inquiry is whether the borrowing
   employer has the “right to terminate [the borrowed employee’s] services
   with itself”). Skipper does not make arguments about this factor. In any case,
   A&M had the right to discharge Skipper from the jobsite and request a new
   worker. Therefore, we find that this factor favors borrowed servant status.
          (9) Who had the obligation to pay the employee?
          Skipper argues that there is a genuine dispute as to material fact
   regarding this factor. He is incorrect. A&M paid Helix, which in turn paid
   Skipper, in effect, out of the funds from A&M. When the funds used to pay
   the employee are received from the entity the employee is contracted out to,
   we have held that that entity, in effect, pays the employee. See id. Therefore,
   we conclude that this factor weighs in favor of borrowed servant status.
          Despite Skipper’s arguments to the contrary, there is no genuine
   dispute as to any material fact, and the district could determine that A&M
   was Skipper’s borrowing employer. Because seven of the nine borrowed
   servant factors favor borrowed servant status, we conclude that Skipper was
   a borrowed employee and A&M his borrowing employer. Therefore, A&M
   and Helix were entitled to partial summary judgment.
                                        III.
          For the foregoing reasons, the decision of the district court is
   AFFIRMED.




                                         8